Exhibit 99.1 Unaudited Proforma Consolidated Balance Sheet June 30, 2017 (in thousands) Commerce Union Bancshares, Inc. Historical Community First, Inc. Historical Stock Issuance Pro Forma Adjustments Pro Forma Combined ASSETS Cash and due from banks $ 26,551 $ 39,161 $ 23,213 a $ (4,500 ) b $ 84,425 Time deposits in other financial institutions - 23,558 - - 23,558 Securities available for sale 184,789 72,726 - - 257,515 Loans, net of unearned income 719,834 308,195 - (6,934 ) c 1,021,095 Allowance for loan losses (9,385 ) (3,708 ) - 3,708 d (9,385 ) Loans, net 710,449 304,487 - (3,226 ) 1,011,710 Mortgage loans held for sale, net 12,031 84 - - 12,115 Accrued interest receivable 4,298 974 - - 5,272 Premises and equipment, net 9,721 10,630 - - 20,351 Restricted equity securities, at cost 7,155 1,727 - - 8,882 Other real estate, net - 2,788 - (1,072 ) e 1,716 Cash surrender value of life insurance contracts 29,203 10,523 - - 39,726 Deferred tax assets, net 2,498 10,178 - (2,965 ) f 9,711 Goodwill 11,404 - - 28,954 g 40,358 Core deposit intangibles 1,404 733 - 3,390 h 5,527 Other assets 4,447 2,068 - - 6,515 TOTAL ASSETS $ 1,003,950 $ 479,637 $ 23,213 $ 20,581 $ 1,527,381 LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES Deposits $ 840,014 $ 426,278 $ - $ 921 i $ 1,267,213 Accrued interest payable 167 395 - - 562 Borrowings 44,910 16,841 - (4,469 ) j 57,282 Dividends payable 941 - - - 941 Other liabilities 5,329 3,516 - - 8,845 TOTAL LIABILITIES 891,361 447,030 - (3,548 ) 1,334,843 STOCKHOLDERS’ EQUITY Common stock 7,840 43,186 1,137 a (40,769 ) k 11,394 Additional paid-in capital 89,746 - 22,076 a 56,569 k 168,391 Retained earnings (deficit) 15,516 (8,678 ) - 6,428 l 13,266 Accumulated other comprehensive loss (513 ) (1,901 ) - 1,901 m (513 ) TOTAL STOCKHOLDERS’ EQUITY 112,589 32,607 23,213 24,129 192,538 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 1,003,950 $ 479,637 $ 23,213 $ 20,581 $ 1,527,381 See accompanying notes to Unaudited Pro Forma Condensed Consolidated Combined Financial Information Unaudited Proforma Consolidated Income Statement For the Six Months ended June30, 2017 (in thousands) Commerce Union Bancshares, Inc. Historical Community First, Inc. Historical Pro Forma Adjustments Pro Forma Combined INTEREST INCOME Interest and fees on loans $ 16,324 $ 7,630 $ 314 c $ 24,268 Interest on investment securities, taxable 335 874 - 1,209 Interest on investment securities, nontaxable 1,774 4 - 1,778 Federal funds sold and other 244 328 - 572 TOTAL INTEREST INCOME 18,677 8,836 314 27,827 INTEREST EXPENSE Deposits 1,985 1,027 (307 ) i 2,705 Borrowings 218 315 118 j 651 TOTAL INTEREST EXPENSE 2,203 1,342 (189 ) 3,356 NET INTEREST INCOME 16,474 7,494 503 24,471 PROVISION FOR LOAN LOSSES 655 55 - 710 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 15,819 7,439 503 23,761 NONINTEREST INCOME Service charges on deposit accounts 627 872 - 1,499 Gains on mortgage loans sold, net 1,180 100 - 1,280 Other 563 242 - 805 TOTAL NONINTEREST INCOME 2,370 1,214 - 3,584 NONINTEREST EXPENSE Salaries and employee benefits 8,754 3,532 - 12,286 Occupancy 1,632 695 - 2,327 Information technology 1,192 808 - 2,000 Other noninterest expense 2,559 1,725 135 h 4,419 TOTAL NONINTEREST EXPENSE 14,137 6,760 135 21,032 INCOME BEFORE PROVISION FOR INCOME TAXES 4,052 1,893 368 6,313 INCOME TAX EXPENSE 699 665 141 n 1,505 CONSOLIDATED NET INCOME 3,353 1,228 227 4,808 NONCONTROLLING INTEREST IN NET (INCOME) LOSS OF SUBSIDIARY 892 - - 892 NET INCOME ATTRIBUTABLE TO COMMON SHAREHOLDERS $ 4,245 $ 1,228 $ 227 $ 5,700 Basic net income attributable to common shareholders, per share $ 0.55 $ 0.25 $ 0.50 Diluted net income attributable to common shareholders, per share $ 0.54 $ 0.25 $ 0.50 Weighted average common shares outstanding Basic 7,758,408 4,995,755 11,298,366 Diluted 7,854,841 4,995,755 11,394,799 See accompanying notes to Unaudited Pro Forma Condensed Consolidated Combined Financial Information Unaudited Proforma Consolidated Statement of Income For the Year Ended December 31, 2016 (in thousands, except for per share amounts) Commerce Union Bancshares, Inc. Historical Community First, Inc. Historical Pro Forma Adjustments Pro Forma Combined INTEREST INCOME Interest and fees on loans $ 32,678 $ 14,968 $ 782 c $ 48,428 Interest on investment securities, taxable 724 1,921 $ - 2,645 Interest on investment securities, nontaxable 2,211 22 $ - 2,233 Federal funds sold and other 402 461 $ - 863 TOTAL INTEREST INCOME 36,015 17,372 $ 782 54,169 INTEREST EXPENSE Deposits 2,649 1,981 $ (614 ) i 4,016 Borrowings 714 785 $ 235 j 1,734 TOTAL INTEREST EXPENSE 3,363 2,766 $ (379 ) 5,750 NET INTEREST INCOME 32,652 14,606 $ 1,161 48,419 PROVISION FOR LOAN LOSSES 968 (632 ) $ - 336 NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 31,684 15,238 $ 1,161 48,083 NONINTEREST INCOME Service charges on deposit accounts 1,239 1,897 - 3,136 Gains on mortgage loans sold, net 6,317 195 - 6,512 Gain on acquisition of subordinated debentures - 2,500 - 2,500 Other 1,244 768 - 2,012 TOTAL NONINTEREST INCOME 8,800 5,360 - 14,160 NONINTEREST EXPENSE Salaries and employee benefits 18,256 7,450 - 25,706 Occupancy 3,174 1,373 - 4,547 Information technology 2,486 2,023 - 4,509 Other operating 6,458 3,413 275 h 10,146 TOTAL NONINTEREST EXPENSE 30,374 14,259 275 44,908 INCOME BEFORE PROVISION FOR INCOME TAXES 10,110 6,339 886 17,335 INCOME TAX EXPENSE 2,213 2,347 339 n 4,899 CONSOLIDATED NET INCOME 7,897 3,992 547 12,436 Noncontrolling interest in net (income) loss of subsidiary 1,039 - - 1,039 Preferred stock dividends - 4,168 - 4,168 NET INCOME ATTRIBUTABLE TO COMMON SHAREHOLDERS $ 8,936 $ 8,160 $ 547 $ 17,643 Basic net income attributable to common shareholders, per share $ 1.18 $ 1.97 $ 1.65 Diluted net income attributable to common shareholders, per share $ 1.16 $ 1.97 $ 1.63 Weighted average common shares outstanding Basic 7,586,993 4,137,656 10,714,206 Diluted 7,691,493 4,137,656 10,818,706 See accompanying notes to Unaudited Pro Forma Condensed Consolidated Combined Financial Information NOTES TO UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS (all amounts are in thousands, except per share data, unless otherwise indicated) NOTE 1 – BASIS OF PRESENTATION The unaudited pro forma condensed combined financial statements and explanatory notes have been prepared to illustrate the effects of the merger involving Commerce Union and Community First under the acquisition method of accounting with Commerce Union treated as the acquirer and a private offering of Commerce Union common stock. The unaudited pro forma condensed combined financial statements are presented for illustrative purposes only and do not necessarily indicate the financial results of the combined companies had the companies actually been combined at the beginning of each period presented, nor do they necessarily indicate the results of operations in future periods or the future financial position of the combined entities. Under the acquisition method of accounting, the assets and liabilities of Community First, as of the effective date of the merger, will be recorded by Commerce Union at their respective fair values and the excess of the merger consideration over the fair value of Community First’s net assets will be allocated to goodwill. The merger, which is currently expected to be completed in the first quarter of 2018, provides for Community First common shareholders to receive 0.481 shares of Commerce Union common stock for each share of Community First common stock they hold immediately prior to the merger. Based on the closing sale price of shares of Commerce Union common stock on the Nasdaq Capital Market on August 22, 2017 of $24.40, the last trading day before the public announcement of the signing of the merger agreement, the value of the merger consideration per share of Community First common stock was $11.74. The pro forma allocation of the purchase price reflected in the unaudited pro forma condensed combined financial statements are subject to adjustment and may vary from the actual purchase price allocation that will be recorded at the time the merger is completed. Adjustments may include, but not be limited to, changes in (i) Community First’s balance sheet through the effective time of the merger; (ii) the aggregate value of merger consideration paid if the price of shares of Commerce Union common stock varies from the assumed $24.40 per share, which represents the closing share price of Commerce Union common stock on August 22, 2017; (iii) total merger-related expenses if consummation and/or implementation costs vary from currently estimated amounts; and (iv) the underlying values of assets and liabilities if market conditions differ from current assumptions. The accounting policies of both Commerce Union and Community First are in the process of being reviewed in detail. Upon completion of such review, conforming adjustments or financial statement reclassification may be determined. NOTE 2 – PRO FORMA ADJUSTMENTS The following estimated adjustments were made to the pro forma financial statements: a. Confidentially marketed private offering of 1,137,000 shares of Commerce Union common stock, par value $1.00 per share, at a price of $22 per share, shown net of a 6% placement agent fee and $300,000 in other offering related expenses. b. Represents estimated future merger related expenses. The total is assumed to be shared equally by Commerce Union and Community First. c. To adjust Community First’s loan portfolio to estimated fair value which is composed of two components, the expected credit loss component, which amounts to an estimated $4,623, and the component that considers current interest rates and liquidity, which amounts to an estimated $2,311 and is accretable in income over five years using the sum of the digits method. The estimated fair value adjustment aggregates an estimated adjustment of 2.25% of the outstanding loan balance of Community First. d. Elimination of Community First’s allowance for loan losses. Estimated credit losses in the Community First loan portfolio are included in the loan valuation adjustment described in note c. e. To adjust Community First’s other real estate to estimated fair value. f. To recognize estimated deferred tax liabilities of $1,018 related to fair value adjustments and the core deposit intangible based on Commerce Union’s blended federal and state statutory tax rate of 38.29% and to reduce the existing Community First net deferred tax asset by $1,954 representing the estimated portion of state net operating loss carryforwards that will not be available to Commerce Union. g. To recognize goodwill equal to the excess of consideration paid by Commerce Union over the net fair value of Community First assets and liabilities acquired. Goodwill will not be amortized for accounting purposes but will be tested for impairment at least annually, which may result in impairment losses in future periods. h. To recognize a core deposit intangible asset related to deposit customer relationships acquired of $4,123, estimated based on 1.5% of Community First’s transaction accounts as of June 30, 2017, and remove the existing Community First core deposit intangible asset of $733. The amortization expense of the newly created core deposit intangible asset is based on the straight line method over a 10 year period. i. To adjust Community First’s time deposits to estimated fair value and accrete the adjustment as a reduction of interest expense based on the straight line method over the estimated remaining life of 1.5 years. j. To adjust Community First’s trust preferred securities to estimated fair value and amortize the adjustment to interest expense on borrowings based on the straight line method over the estimated remaining life of 19 years. k. To remove Community First common stock and record Commerce Union common stock issued as merger consideration at par value of $2,417 and additional paid in capital of $56,569. l. To remove the deficit of Community First and reduce retained earnings for Commerce Union’s share of estimated future merger expenses of $2,250. m. To remove the accumulated other comprehensive loss of Community First. n. To recognize income tax expense related to the effect of pro forma adjustments on pre-tax income using Commerce Union’s blended federal and state statutory income tax rate of 38.29%. NOTE 3 – PRELIMINARY PURCHASE PRICE ALLOCATION Measurement of the acquisition consideration is based on the market price of Commerce Union common stock as of August 22, 2017 multiplied by the number of common shares to be issued in the merger. The consideration is allocated to the estimated fair values of assets acquired and liabilities assumed, with any remaining excess recorded as goodwill. Estimated fair value adjustments included in the pro forma financial statements are based upon available information and certain assumptions considered reasonable, and may be revised as additional information becomes available. The preliminary purchase price allocation is as follows: Community First's outstanding shares August 22, 2017 5,025,884 Exchange ratio 0.481 Shares of common stock to be issued 2,417,450 Market price of common stock on August 22, 2017 $ 24.40 Estimated fair value of common stock issued 58,986 Estimated fair value of stock options issued - Total consideration 58,986 Fair value of assets acquired and liabilities assumed: Cash and cash equivalents 60,469 Investment securities available for sale 72,726 Loans 301,261 Premises and equipment 10,630 Deferred tax asset, net 7,213 Cash surrender value of life insurance 10,523 Other real estate 1,716 Core deposit intangible 4,123 Other assets 4,853 Deposits (427,199 ) Borrowings (12,372 ) Other liabilities (3,911 ) Total fair value of net assets acquired 30,032 Preliminary Pro Forma Goodwill $ 28,954
